Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
1, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00489-CR

                   CALVIN DEWAYNE FULLER, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1358613

                 MEMORANDUM                       OPINION


      Appellant was convicted of aggravated assault of a family member.
Subsequently, the trial court granted appellant’s motion for new trial. Appellant
has filed a motion to dismiss his appeal for want of jurisdiction.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 170 Tex. Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant
has been granted a new trial, there is no final conviction to appeal.

      Accordingly, we grant appellant’s motion and dismiss the appeal.



                                      PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2